DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s filing on 06/10/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C 102 (a)(2) as being anticipated by Zushi (JP 2011-030321A).
Regarding claim 1, Zushi teaches (Fig. 1-7) a power conversion apparatus (30) provided in a rotary electric machine (11), converting a power between a DC power source (8 or 46) and the rotary electric machine (Fig. 1-4, 11) having a multiphase winding ( Fig. 1-4, stator 12 comprising inverter 30 in U,V,W phase) comprising: a plurality of switching modules (Fig. 5-7, any one of 2, 43 or 51) each having a switching element (Fig. 5-7, any one of 2, 43, 51) for performing switching to control a current direction of a current flowing from the DC power source (Fig. 1-7, any one of 8, 46) to the winding (Fig. 1-7, 22 is comprised of 15 coils, used for each U, V, W phase); a plurality of capacitor modules (Fig. 1-7, any one of 3, 41, 42) each having a capacitor (Fig. 5-7) that suppresses high frequency oscillation occurring on the current due to the switching operation (any one of 2,43 or 51); a positive side 
Regarding claim 2, Zushi teaches (Fig. 1-7) the plurality of switching modules (Fig. 5-7, any one of 2, 43 or 51) and the capacitor modules (Fig. 1-7, any one of 3, 41, 42) are arranged such that each switching module and each capacitor module are arranged alternately in the circumferential direction (Fig. 3 and 5-7, pg3).
Regarding claim 3, Zushi teaches (Fig. 1-7) two capacitor modules (Fig. 1-7, any one of 3, 41, 42) connected to the positive side conductor (18b connecting said capacitor module with said positive electrode (18 or 44)) and the negative side conductor (19b connecting said capacitor module with said negative electrode (19 or 45)) at mutually different connection points, are arranged between adjacent (Fig. 5-7) switching modules (Fig. 5-7, any one of 2, 43 or 51) in the plurality of switching modules and the plurality of capacitor modules arranged in the circumferential direction (Fig. 3 and 5-7, pg 3).
Regarding claim 4, Zushi teaches (Fig. 1-7) two or more capacitor modules (Fig. 1-7, any one of 3, 41, 42) are disposed between adjacent (Fig. 5-7) switching modules (Fig. 5-7, any one of 2, 43 or 51) in the plurality of switching modules and the plurality of capacitor modules arranged in the circumferential direction (Fig. 3 and 5-7, pg 3), and the two or more capacity modules are connected to the positive side conductor and the negative side conductor at the same connection points [18b connecting said capacitor module with said positive electrode (18 or 
Regarding claim 5, Zushi teaches (Fig. 1-7) connection points in the positive side conductor (any one of 18 or 44) and the negative side conductor (any one of 19 or 45), connected to the terminals of the respective switching modules (Fig. 5-7, any one of 2, 43 or 51) and the respective capacitor modules (Fig. 1-7, any one of 3, 41, 42), are arranged at equal intervals in the circumferential direction (Fig. 3, 5-7. P3-7) [18b connecting said capacitor module with said positive electrode (18 or 44); 19b connecting said capacitor module with said negative electrode (19 or 45); 18a is connecting to said switching module to said positive side conductor (18 or 44); 19a is connecting said switching module to said negative conductor (19 or 45)]
Regarding claim 6, Zushi teaches (Fig. 1-7) an extended portion, in which an interval between adjacent modules in the circumferential direction is extended compared to other portion, is provided on a virtual circle on which the plurality of switching modules (Fig. 5-7, any one of 2, 43 or 51) and the capacitor modules (Fig. 1-7, any one of 3, 41, 42) are arranged, and the capacitor modules are disposed at both sides of the extended portion (Fig. 3, 5-7. P3-7) [18b connecting said capacitor module with said positive electrode (18 or 44); 19b connecting said capacitor module with said negative electrode (19 or 45); 18a is connecting to said switching module to said positive side conductor (18 or 44); 19a is connecting said switching module to said negative conductor (19 or 45)].
Regarding claim 7, Zushi teaches (Fig. 1-7) rotary electric machine (Fig. 1-5) comprising: a rotor (Fig. 1-2, 11) provided rotatably integrated with a rotary shaft (Fig. 1-2, 13); a stator (Fig. 1-5, 12) having a cylindrical shape, disposed at position facing (Fig. 1-5) the rotor (11) in a radial direction and provided with a multiphase winding (U, V, W phase); and a housing (16 is a cooler which is always anticipated to be in a housing or enclosed space) having a cylindrical portion fixed to the stator (12) in a radially inside or a radially outside thereof (Pg. 3-7), wherein the rotary electric machine (12) is assembled with the rotary electric machine; the plurality of switching modules (Fig. 5-7, any one of 2, 43 or 51) and the plurality of capacitor modules (Fig. 1-7, any one of 3, 41, 42) are arranged in the circumferential direction along the cylindrical portion in the housing (Pg. 3-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-TH 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        04/21/2020


/Nguyen Tran/Primary Examiner, Art Unit 2838